21-30071-hcm Doc#7 Filed 02/05/21 Entered 02/05/21 15:30:38 Main Document Pg 1 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION


   IN RE:                                         §
                                                  §
   THE GATEWAY VENTURES, LLC,                     §                  Case No. 21-30071
                                                  §
   Debtor.                                        §
                                                  §

         MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. TO
         WITHDRAW AS COUNSEL FOR DEBTOR

  TO THE HONORABLE H. CHRISTOPHER MOTT, U.S. BANKRUPTCY JUDGE:

         Weycer, Kaplan, Pulaski & Zuber, P.C. (“WKPZ”), proposed counsel to the Debtor and

  Debtor in Possession, files this Motion of Weycer, Kaplan, Pulaski & Zuber, P.C. to Withdraw as

  Counsel for Debtor and in support thereof would show the Court the following.

         1.      A separate motion for expedited consideration of this motion has been filed

  contemporaneously with this motion.

         2.      Expedited consideration of this motion is necessary to clarify the representation of

  the Debtor in this case as critical deadlines approach and otherwise with respect to the ordinary

  fiduciary duties of the Debtor as Debtor in Possession.

         3.      On February 2, 2021, The Gateway Ventures, LLC (“TGV” or the “Debtor”) filed

  a voluntary petition to commence this Chapter 11 case.

         4.      Previously, on January 21, 2021, WKPZ transmitted a proposed engagement letter

  to TGV.

         5.      On January 26, 2021, TGV executed and delivered the engagement letter to

  WKPZ.




  MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. TO
  WITHDRAW AS COUNSEL FOR DEBTOR — Page 1                                                1914068.DOCX [1]
21-30071-hcm Doc#7 Filed 02/05/21 Entered 02/05/21 15:30:38 Main Document Pg 2 of 7




            6.    WKZP would show that TGV has not met the requirements of WKPZ set forth in

  the engagement letter.

            7.    Accordingly, WKPZ requests that the Court permit WKPZ to withdraw from this

  case so that WKPZ is not charged further with (1) performing and/or assisting TGV with the

  tasks necessary for the various critical initial deadlines that impact the prosecution of this

  Chapter 11 case nor (2) advising and/or assisting TGV with the fulfillment of the normal duties

  of TGV as Debtor in Possession.

            8.    A proposed form of order accompanies this Motion.

            WHEREFORE, Weycer, Kaplan, Pulaski & Zuber, P.C. (“WKPZ”), proposed counsel for

  the Debtor and Debtor in Possession, respectfully requests that the Court enter an order

  withdrawing WKPZ from the representation of The Gateway Ventures, LLC in this case.

  Movant respectfully requests such other and further relief to which movant is entitled at law or in

  equity.



                                    {continued on following sheet}




  MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. TO
  WITHDRAW AS COUNSEL FOR DEBTOR — Page 2                                                1914068.DOCX [1]
21-30071-hcm Doc#7 Filed 02/05/21 Entered 02/05/21 15:30:38 Main Document Pg 3 of 7




  Dated: February 5, 2021                   Respectfully submitted:

                                            WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
                                            By:     /s/ Jeff Carruth
                                                JEFF CARRUTH (TX SBN:. 24001846)
                                                3030 Matlock Rd., Suite 201
                                                Arlington, Texas 76105
                                                Telephone: (713) 341-1158
                                                Fax: (866) 666-5322
                                                E-mail: jcarruth@wkpz.com

                                            PROPOSED ATTORNEYS FOR
                                            THE GATEWAY VENTURES, LLC

                              CERTIFICATE OF CONFERENCE
         The undersigned supplied a draft of this Motion to Mr. Michael Dixson, the principal of
  the Debtor on February 3, 2021 by email and attachments, text (SMS) message and attachments,
  and Federal Express overnight delivery (which delivery was unsuccessful per messages from
  Federal Express to the undersigned). The undersigned briefly spoke with Mr. Dixson by
  telephone on February 3, 2021 and February 4, 2021. Mr. Dixson has not indicated that this
  Motion is opposed or unopposed.

                                                        /s/ Jeff Carruth
                                                        JEFF CARRUTH

                                   CERTIFICATE OF SERVICE
          The undersigned hereby certifies that a true and correct copy of the foregoing was served
  on February 5, 2021 (1) by electronic notice to all ECF users who have appeared in this case to
  date, as set forth below and (2) by regular mail to all parties appearing in the attached address list
  (i.e. mailing matrix) obtained from the Court’s PACER facility as attached below. Additional
  service was made by email and text (SMS) message, with attachments, to the Debtor through Mr.
  Michael Dixson, and by Federal Express to the Debtor at the address shown on the mailing list
  below.
                                                         /s/ Jeff Carruth
                                                         JEFF CARRUTH




  MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. TO
  WITHDRAW AS COUNSEL FOR DEBTOR — Page 3                                                  1914068.DOCX [1]
21-30071-hcm Doc#7 Filed 02/05/21 Entered 02/05/21 15:30:38 Main Document Pg 4 of 7




                                            ECF SERVICE LIST

  21-30071-hcm Notice will be electronically mailed to:

  Jeff Carruth on behalf of Debtor The Gateway Ventures, LLC
  jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

  Harrel L. Davis, III on behalf of Creditor Suresh Kumar
  hdavis@eplawyers.com, vrust@eplawyers.com;vpena@eplawyers.com

  Clyde A. Pine, Jr. on behalf of Creditor HD Lending, LLC
  pine@mgmsg.com, clyde.pine@gmail.com

  United States Trustee - EP12
  USTPRegion07.SN.ECF@usdoj.gov

  Eric Charles Wood on behalf of Creditor Westar Investors Group, LLC
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com

  Eric Charles Wood on behalf of Creditor Saleem Makani
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com

  Eric Charles Wood on behalf of Creditor Suhail Bawa
  eric@brownfoxlaw.com, melissa@brownfoxlaw.com




  MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. TO
  WITHDRAW AS COUNSEL FOR DEBTOR — Page 4                                1914068.DOCX [1]
21-30071-hcm Doc#7 Filed 02/05/21 Entered 02/05/21 15:30:38 Main Document Pg 5 of 7




                            REGULAR MAIL LIST / MATRIX




  MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C. TO
  WITHDRAW AS COUNSEL FOR DEBTOR — Page 5                              1914068.DOCX [1]
21-30071-hcm Doc#7 Filed 02/05/21 Entered 02/05/21 15:30:38 Main Document Pg 6 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

   IN RE:                                        §
                                                 §
   THE GATEWAY VENTURES, LLC,                    §                  Case No. 21-30071
                                                 §
   Debtor.                                       §
                                                 §

         ORDER GRANTING MOTION OF WEYCER, KAPLAN, PULASKI &
         ZUBER, P.C., P.C. TO WITHDRAW AS COUNSEL FOR DEBTOR (RE:
         DOCKET NO. 7)

          On this day came on for consideration the Motion of Weycer, Kaplan, Pulaski & Zuber,
  P.C. to Withdraw as Counsel for Debtor (Docket No. 7) (the “Motion”) filed herein on February
  5, 2021 by Weycer, Kaplan, Pulaski & Zuber, P.C. The Court finds and concludes that the
  Motion contained the appropriate notices under the Bankruptcy Local Rules; according to the
  certificate of service attached to the Motion, the Motion was served upon the parties entitled to
  receive notice under the Bankruptcy Local Rules; no party in interest filed a response or
  objection to the Motion or any such response or objection is overruled by this Order; and that
  upon review of the record of this case and with respect to the Motion that cause exists to grant
  the relief requested therein.

  IT IS THEREFORE ORDERED THAT:

         1.     The Motion is granted as set forth herein.



  ORDER GRANTING MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C., P.C. TO WITHDRAW AS
  COUNSEL FOR DEBTOR — Page 1                                               1914068.DOCX [2]
21-30071-hcm Doc#7 Filed 02/05/21 Entered 02/05/21 15:30:38 Main Document Pg 7 of 7




        2.     All capitalized terms shall have the same meaning as ascribed to such terms in the
               Motion, unless otherwise defined herein.

        3.     Weycer, Kaplan, Pulaski & Zuber, P.C. is hereby withdrawn as counsel for The
               Gateway Ventures, LLC, the Debtor and Debtor in Possession in this case.

        4.     Weycer, Kaplan, Pulaski & Zuber, P.C. promptly shall serve this Order on all
               creditors and parties in interest for this case, including expedited service upon the
               Debtor.

        5.     THE GATEWAY VENTURES, LLC AND MICHAEL DIXSON ARE
               ADVISED THAT BECAUSE THE GATEWAY VENTURES, LLC IS A
               BUSINESS ENTITY, IT MUST BE REPRESENTED BY COUNSEL IN
               THIS COURT. THIS CASE IS SUBJECT TO DISMISSAL UNLESS THE
               GATEWAY VENTURES, LLC IS REPRESENTED BY A LICENSED
               ATTORNEY WHO IS ADMITTED TO PRACTICE BEFORE THIS
               COURT.

                                               ###
  Submitted by:
  Jeff Carruth (TX SBN: 24001846)
  WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
  3030 Matlock Rd. Suite 201
  Arlington, Texas 76105
  Telephone: (713) 341-1158
  Fax: (866) 666-5322
  E-mail: jcarruth@wkpz.com

  PROPOSED ATTORNEYS FOR
  THE GATEWAY VENTURES, LLC




  ORDER GRANTING MOTION OF WEYCER, KAPLAN, PULASKI & ZUBER, P.C., P.C. TO WITHDRAW AS
  COUNSEL FOR DEBTOR — Page 2                                               1914068.DOCX [2]
